COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00105-CV


Richard Allen Nicholson and Helena     §    From the 362nd District Court
Mary Nicholson
                                       §    of Denton County (14-08061-362)
v.
                                       §    July 16, 2015

CitiMortgage, Inc.                     §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM